Citation Nr: 1200184	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1968 to May 1976, and in the Army from November 1991 to March 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case is currently handled by the RO in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2010 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for the establishment of TDIU have been met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits of the Claim 

The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment.  As outlined below, the Veteran is service-connected for seventeen separate conditions.  In written and oral statements, he has alleged that his service-connected arteriosclerotic heart disease, Dressler's syndrome, and hypertension primarily preclude manual labor, while his service-connected lumbar spine disability affects his ability to perform sedentary work.  

Briefly, at his December 2010 hearing before the undersigned, he further clarified that his service-connected heart conditions cause him shortness of breath, dizzy spells, and frequent chest pain; his service-connected back condition precludes sitting for long periods of time and lifting objects; his service-connected carpal tunnel affects his typing ability and causes numbness and tingling in his hands and arms; his service-connected skin condition causes large areas of scaling and itching; his service-connected enlarged prostate results in frequent urination, leakage, and dribbling; and lastly, his service-connected hip and feet disabilities cause problems with standing and walking. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  The 60 and 40 percent requirements are met if (1) the disabilities are of one or both upper extremities or lower extremities, (2) the disabilities result from common etiology or a single accident, (3) the disabilities affect a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the Veteran's education, employment history and vocational attainment. See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

The Veteran is service-connected for the following disabilities: (1) arteriosclerotic heart disease with coronary artery disease and recurrent Dressler's syndrome, rated as 30 percent disabling; (2) psoriasis, rated as 30 percent disabling; (3) benign prostatic hypertrophy, rated as 20 percent disabling; (4) diffuse facet hypertrophy, lumbar spine, rated as 20 percent disabling; (5) fracture, left wrist, rated as 10 percent disabling; (6) tinnitus, rated as 10 percent disabling; (7) hypertension, rated as 10 percent disabling; (8) hiatal hernia/GERD, rated as 10 percent disabling; (9) status post excisions of multiple skin cancers and lipoma, rated as 10 percent disabling; (10) carpal tunnel syndrome, rated as 10 percent disabling; (11) plantar fasciitis, bilateral, rated as 10 percent disabling; (12) fracture, right thumb, rated as noncompensable; (13) trochanteric bursitis, right hip, rated as noncompensable; (14) cervical spondylosis, with facet hypertrophy and sclerosis, rated as noncompensable; (15) hearing loss, left ear, rated as noncompensable; (16) status post laparoscopic cholecystectomy for cholelithiasis, rated as noncompensable; and (17) hemorrhoids, rated as noncompensable.  His service-connected disabilities have a combined disability rating of 90 percent, effective October 10, 2008.  

The Board notes that none of the Veteran's service connected disabilities are rated as 60 percent disabling or more.  Nevertheless, his service-connected arteriosclerotic heart disease, rated as 30 percent disabling, and service-connected hypertension, rated as 10 percent disabling, are considered to affect a single bodily system (i.e., cardiovascular, and/or same etiology).  As such, the Veteran's arteriosclerotic heart disease and hypertension shall be combined to result in "one disability" ratable at 40 percent. See 38 C.F.R. § 4.16(a).  In light of this, and further considering that the Veteran has an overall combined disability rating of 90 percent, the Board finds that the schedular criteria for TDIU are met here.  

Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a finding of entitlement to TDIU in this case because the evidence is in relative equipoise.  Here, the central inquiry is whether the Veteran's cardiovascular and spinal disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment. See Hatlestad, supra.  

The Veteran last worked in 2008, at which time he was employed by the State Police as a radio operator.  He has a high school education with one year of college.  He reports that he resigned because the stress of the job was adversely affecting his service-connected conditions, and in particular, his arteriosclerotic heart disease and hypertension.  In addition, he was unable to sit for long periods of time due to his service-connected lumbar spine disability.  

The Veteran underwent a general VA examination in February 2009.  At that time, cardiovascular evaluation/examination revealed a prior heart attack, current chest pains while under stress, and shortness of breath not related to exertion.  In addition, the examiner noted that continuous medication was needed to control his hypertension and that he experienced "memory impairment" as a complication.  

Arteriosclerotic heart disease evaluation indicated a history of periocarditits and Dressler's syndrome of moderate severity.  He required the use of continuous medication for control of his arteriosclerotic heart disease; in addition, he reported that he experienced dyspnea at rest.  The VA examiner opined that the Veteran's service-connected heart conditions limited his ability to "work in physical occupations due to exertional dyspnea." 

Likewise, in September 2009 and June 2010 statements, the Veteran's private physician, Dr. Colvin, opined that the Veteran was "completely and totally disabled" from a back condition (degenerative joint disease of the lumbar spine) and a previous heart attack which prevented "any employment."  

With respect to the Veteran's service-connected low back condition, the February 2009 VA examiner noted that such disability affected chores, shopping, exercise, sports, recreation, and travelling.  VA treatment records dated in 2009 and 2010 show continuous treatment for chronic low back pain, degenerative joint disease (DJD), and degenerative disc disease (DDD) of the lumbar spine.  

An August 2009 VA note from J. Heath, A.P.R.N, shows that the Veteran's low back disability (DJD and DDD) prevented standing for long periods of time, while his service-connected carpal tunnel resulted in numbness and swelling of the hands.  She opined that the Veteran would be "unable to successfully function in any full-time type of employment."  

Recognizing that this matter is not absolutely without doubt, the Board will nevertheless conclude that there is a reasonable doubt raised, accord this Veteran the benefit of the doubt, and find that entitlement to a total disability rating based on individual unemployability is warranted at this time.  The evidence of record in this case supports the Veteran's contentions that his service-connected cardiovascular and lumbar spine conditions are of such severity as to preclude his participation substantially gainful employment, in light of his education and experience.  The limitations caused by his cardiovascular disabilities, in particular, strongly suggest, with consideration of the doctrine of reasonable doubt, that the Veteran is incapable of performing the physical and mental acts required and the demands of regular and sustained employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran. Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a total disability rating based on individual unemployability and this claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 


ORDER

Entitlement to TDIU is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


